Citation Nr: 9912063	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  90-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for left knee 
disability, claimed as secondary to service-connected 
disability of the right ankle and right foot.  

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected 
disability of the right ankle and right foot.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1943 to July 1946 
and from February 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

A November 1983 rating action denied service connection for a 
left knee disorder secondary to the veteran's service-
connected right ankle and foot disorder.  A March 1989 rating 
action denied reopening of that claim.  A Board decision in 
January 1991 found that the veteran had not been notified of 
his appellate rights following the 1983 decision and remanded 
the claim to the RO for de novo adjudication.  After the RO 
denied the claim on a de novo basis, the Board obtained an 
opinion from an independent medical expert (IME) in 
orthopedics in March 1993.  In June 1993 the Board denied the 
veteran's claim.  

The veteran appealed the Board's June 1993 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) which in August 1994, following 
a joint motion for remand filed by the Secretary of Veterans 
Affairs and the appellant, vacated the Board's June 1993 
decision and remanded the case to the Board for compliance 
with the instructions in the motion to remand.  Those 
instructions were to obtain additional VA medical records and 
then obtain a new IME opinion.  

In December 1994, the Board remanded the claim to the RO for 
development consistent with the Court's August 1994 order.  
In October 1997, the Board again remanded the case for 
complete compliance of the Court's Order since not all VA 
medical records had been obtained.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

An April 1998 rating action denied service connection for 
bilateral hearing loss and service connection for right knee 
disability, claimed as secondary to service-connected 
disability of the right ankle and right foot (characterized 
as traumatic arthritis of the right ankle as a residual of a 
fracture and pes cavus of the right foot).  The veteran was 
notified of his appellate rights.  

A supplemental statement of the case (SSOC) of April 1998 
addressed only the issue of service connection for left knee 
disability, claimed as secondary to service-connected 
disability of the right ankle and right foot.  VA form 9 of 
May 1998 addressed the denial of service connection for right 
knee disability, claimed as secondary to service-connected 
disability of the right ankle and right foot, and requested a 
hearing.  

No appeal has been initiated as to the denial of service 
connection for bilateral hearing loss by the filing of a 
notice of disagreement (NOD) with the April 1998 denial nor 
perfected by the filing of VA Form 9 following the issuance 
of the April 1998 SSOC (since that SSOC did not address 
service connection for bilateral hearing loss).  Generally 
see 38 C.F.R. § 20.302(c) (1998) (if an SSOC covers issues 
not included in the original SOC, a Substantive Appeal must 
be filed with respect to those issues within 60 days in order 
to perfect an appeal with respect to the additional issues).  

The veteran testified at a hearing before the Board in 
February 1999, at which time a written medical opinion from a 
neuroradiologist was submitted into evidence, together with a 
written waiver of initial consideration of that evidence by 
the RO.  It was stipulated that the claims were entitlement 
to service connection for left knee disability, claimed as 
secondary to service-connected disability of the right ankle 
and right foot, and service connection for right knee 
disability, claimed as secondary to service-connected 
disability of the right ankle and right foot.  

At the hearing a claim for service connection for disorders 
of the back and hips were withdrawn.  In an Informal Hearing 
Presentation of April 1999 it was stipulated that all 
relevant VA treatment records had been obtained and any 
further effort to obtain the rest of the veteran's VA 
treatment records from a VA facility in Orlando was waived.  
Also, it was conceded that the February 1999 medical opinion 
of the neuroradiologist was "independent" and satisfied the 
need for a new IME.  


FINDINGS OF FACTS

1.  The unrebutted medical evidence is that the veteran's 
left knee disability was aggravated by service-connected 
disability of the right ankle and right foot.  

2.  The unrebutted medical evidence is that the veteran's 
right knee disability was aggravated by service-connected 
disability of the right ankle and right foot.  


CONCLUSIONS OF LAW

1.  Left knee disability was aggravated by service-connected 
disability of the right ankle and right foot.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

2.  Right knee disability was aggravated by service-connected 
disability of the right ankle and right foot.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  
Particularly in light of the favorable outcome of this 
decision, it is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

Service medical records reflect that the veteran sustained an 
injury to his right lower extremity on August 16, 1945, when 
he slipped and fell about 7 feet.  He sustained a subtalar 
fracture-dislocation of his right lower extremity, for which 
he had closed reduction of the fracture and casting of the 
limb.  Following service discharge in July 1946, service 
connection was granted for the residuals of this injury by 
rating action in September 1946, which also assigned his 
disability a 10 percent evaluation.  

Two VA examinations in September 1948 noted the veteran's 
post-traumatic involvement of the right lower extremity.  He 
walked with a normal gait, i.e., with no limp.  

A December 1948 rating action assigned a 30 percent 
disability evaluation for the service-connected right ankle 
fracture residuals, to include traumatic arthritis.  

Upon reentry into service, examinations in January and 
February 1951 noted the veteran's service-connected ankle 
disability, but found his lower extremities to be otherwise 
normal and he did not complain during either of these 
examinations of any left knee disability.  The separation 
examination of July 1952 also noted that his lower 
extremities were normal. 

On VA examination in February 1953, the residuals of his 
right lower extremity fracture were documented but there was 
no evidence of atrophy and no other orthopedic pathology was 
evident.  He walked with a normal gait.  

There were no further complaints until late 1979, when the 
veteran was seen because of his right ankle residuals.  A 
triple arthrodesis was subsequently recommended, if his 
symptoms warranted it.  However, the veteran refused to 
undergo the procedure, stating that his symptoms were not 
that bad. 

The veteran's first complaints of left knee pain were found 
in a VA outpatient treatment (VAOPT) note from June 1983.  He 
stated that he had been experiencing pain and swelling in his 
left knee for the past 2 to 3 weeks.  He also complained of 
left knee weakness.  

VA examination in June 1983 noted that the veteran's left 
knee was tender on the medial aspect.  There was no grinding 
of the patella, but there was some swelling in the joint.  
Hyperextension of the left knee was impossible.  X-ray study 
revealed degenerative arthritis with spurs arising from all 
of the bony components, including the patella.  There was 
fullness of the suprapatellar bursa indicating the presence 
of fluid.  

VAOPT records in the latter part of the 1980's documented the 
presence of degenerative osteoarthritis of both knees.   

This case was referred to an independent medical expert in 
January 1993 for an opinion as to what relationship, if any, 
existed between the service-connected right foot and ankle 
disability and the veteran's left knee disability.  

In March 1993, the independent medical expert rendered his 
opinion.  After outlining all the evidence of record, this 
expert rendered the following opinion:

This patient had sustained his original injury, low 
energy type, at the age of 21 in 1945.  He was treated 
at that time with a closed reduction cast, 
immobilization and then rehabilitated.  At the age of 
59 years, some 38 years since the initial injury, the 
first documentation of complaints referable to his 
knees particularly the left knee occurs.  There is 
absolutely no documentation in his records at any time 
that he had sustained injury to the right or left knee 
or any other associated joints.  The original fall was 
estimated to have been some 7 feet and the injury was 
closed.  The X- ray findings as reported in his 
records are consistent with degenerative 
osteoarthritis occurring bilateral, worse on the left 
than on the right, with no suggestion of any post 
fracture residuals. There is no documentation of any 
ligamentous or intra-articular injuries in the past.  
His complaints of knee arthritis are consistent with 
his age. 

It is my medical opinion that there is no etiological 
relationship between the initial injury which he 
sustained in 1945 and the subsequent complaints 
referable to his left knee which surfaced 38 years 
later in 1983. 

A statement dated December 2, 1996 from James C. Barnett, MD, 
an orthopedist, indicates that in his opinion that from an 
orthopaedic standpoint the degenerative arthritis of the 
veteran's knee was aggravated by the post-traumatic 
degenerative arthritic process in his right ankle.  It would 
be difficult to connect the degenerative arthritis process in 
his right ankle with the degenerative process in his left 
knee.  

A medical opinion of February 1999 from Craig N. Bash, MD, a 
neuroradiologist, was submitted into evidence at the February 
1999 Board hearing.  Dr. Bash noted that he had reviewed the 
claim file of the veteran, including radiographic reports.  
He also noted that he had observed the veteran's gait.  He 
agreed with the opinion of Dr. Barnett in the letter dated 
December 2, 1997 [the actual date is December 2, 1996].  The 
veteran incurred a significant inservice injury of his right 
ankle in 1946 and, as Dr. Bash had recently observed, the 
veteran's gait had been altered as a result.  This gait 
alteration exerted forces on the joints of the lower 
extremities in an unnatural manner, resulting in an 
acceleration of the deterioration of those joints.  By the 
veteran's history and as indicated in the record, there had 
been no injury of the knees which would explain the 
deterioration of his knees.  The veteran had stated that he 
had not participated in ballroom dancing to the extent that 
the VA RO had suggested and that his significant work history 
was that of executive work, performed while sitting at a 
desk.  In sum, Dr. Bash opined that the deterioration of both 
of the veteran's knees was accelerated by his unnatural gait 
and, was in this manner, aggravated by his original service-
connected right ankle injury.  


Law and Regulations

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a) or, to the extent of 
any increase, there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

At the time of the original IME obtained in 1993 the Court 
had not rendered its' decision in Allen, supra, (entered on 
March 17, 1995) which established the legal principle to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder (secondary aggravation).  
Accordingly, the IME in 1993 was not requested to address 
that matter.  However, this matter has subsequently been 
addressed by two physicians, in 1996 and 1999, and both have 
expressed their opinion regarding the veteran's service-
connected right ankle and foot, and the deterioration of both 
knee joints.  These medical opinions are unrebutted.  The 
Board may not rely upon its own medical judgment but is bound 
to making a decision based solely on the evidence of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Accordingly, service connection for left knee disability and 
for right knee disability, both claimed as secondary to 
service-connected disability of the right ankle and right 
foot, is warranted.  



ORDER

Service connection for left knee disability, claimed as 
secondary to service-connected disability of the right ankle 
and right foot, is granted.  

Service connection for right knee disability, claimed as 
secondary to service-connected disability of the right ankle 
and right foot, is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

